Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action: Election/Restriction
Applicants’ election of Group I, claims 1-21 and as species natural material (claim 5), Pseudomonas (claim 11), and Sporosarcina spp. (claim 12) all with traverse for prosecution in the reply filed on 02/16/2021 is acknowledged. The traversal is on the grounds that: “… Applicant respectfully notes that a search of one Group of claims is believed to necessarily result in a search of the other Group of claims. Thus, Applicant respectfully believes that searching all Groups does not impose a serious searching burden…”. 
The traversal by the applicants’ is answered as follows: Applicants’ arguments have been fully considered but are not deemed persuasive to withdraw the restriction requirement and SPECIES ELECTION previously applied in the Office action dated 12/24/2020; applicants’ have elected a method of Group 1 and non-elected Groups’ 2-3 are directed to product(s) and cannot be rejoined with the elected method Group I for reasons stated on record in the Office action dated 12/24/2020 i.e.,“… Also, product and process inventions are distinct if any of the following can be shown: (1) that the process as claimed can be used to make another and materially different product, (2) that the product claimed can be used in a materially different process of using that product, or (3) that the product claimed can be made by another and materially different process (MPEP § 806.05(h)); and additionally … Inventions of Groups’ 2-3 and method of Group 1 are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions are unrelated 
Claims 1-31 are pending in this application, Group I, claims 1-21 and as species natural material (claim 5), Pseudomonas (claim 11), and Sporosarcina spp. (claim 12) reading on the elected invention is now under consideration for examination. Accordingly, non-elected species non-elected Groups’ 2-3, claims 22-31 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. The requirement is still deemed proper and is therefore made FINAL. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/16/2021.  
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) to the Provisional Applications: 62/568,539 filed on 10/05/2017; 62/735,060 filed on 09/22/2018; and 62/577,911 filed on 10/27/2017 is acknowledged. However note that the instant application is only granted the priority date of Non-provisional application 16/153,374 filed on 10/05/2018, as support for the claimed invention and as written in elected claims “A method comprising: loading a solid object with urease-producing organisms and urea-producing organisms; …” is found only in said Non-provisional application 16/153,374 filed on 10/05/2018. 
Information disclosure statement
The information disclosure statement (IDS) submitted on 11/03/2020, 12/02/2020 and 12/08/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statements are considered and initialed by the examiner.

Miscellaneous
            A cursory review of the subject-matter search shows many applications filed by the current assignee of the instant application (Biomason Inc.,) which disclose/or claim overlapping subject-matter. The examiner has made an earnest attempt at identifying double patenting issues in some of these applications as shown below. However, in view of the large number of applications already filed/matured into patents and the fact that new applications are being filed, the examiner hereby requests applicants’ collaboration in pointing out to the examiner those applications which could raise double patenting issues that the examiner has not been able to identify; specifically overlapping with the subject-matter of the instant application.
Claim Objections
Recitation of “and/or” in claims 2-4, 10 and 18-21, makes the claims indefinite, as it is not clear what limitations must be present. Correction and clarification is required. Examiner suggests amending the claim to recite “…or …”. 
Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-8 and 10-21 of the instant application are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the co-pending application claims over claims 6-20 of Hill et al., 16/932,777 (US 2020/0346976 A1). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim, because the examined claim is either anticipated by, or would have been obvious over reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The recited claims 6-20 of the recited reference co-pending application Hill et al., 16/932,777 (US 2020/0346976 A1) above encompass a method … and a genus of urease producing microorganisms … as claimed in claims 1-8 and 10-21 of the instant application, and falls entirely within the scope of co-pending claims in co-pending reference application. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections: 35 U.S.C. 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2-4, 10 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 2 and 5 recites the phrase “… and/or …”. The metes and bounds of claims 2-4, 10 and 18-21 are not clear and thus, it would not be possible to one of ordinary skill in the art to define the metes and bounds of the desired patent protection. The rejection may be overcome by amending the claims to recite “… or …”. Clarification and correction is required. 
Claim Rejections: 35 U.S.C. 112(d) 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 and10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 2-4 and10 recite “… and/or vegetative cells of the urease-producing organisms and/or the urea-producing organisms … with spores” and depends from independent claim 1; said claim 1 recites “…urease-producing organisms and urea-producing organisms” and furthermore claim 1 does no recite “spores”; therefore, claims 2-4 and10 that depends from claim 1 does not further limit claim 1. Dependent claims 2-4 and10 broadens the scope of independent claim 1.

	The U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of pre-AIA  35 U.S.C. 112, 4th paragraph, are related to matters of form, non-compliance with pre-AIA  35 U.S.C. 112, 4th paragraph, renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. 112 would. See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006) (holding a dependent claim in a patent invalid for failure to comply with pre-AIA  35 U.S.C. 112, 4th paragraph). Therefore, if a dependent claim does not comply with the requirements of 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, the dependent claim should be rejected under pre-AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as unpatentable rather than objecting to the claim. See also MPEP § 608.01(n),subsection III, “Infringement Test” for dependent claims.
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

I. Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over (i) Dosier et al., (US 10,450,695, in IDS) and further in view of Wang et al., (Appl. Microbiol Biotechnol., 2016, Vol. 100: 2993-3007) and Zhao et al., (Environ. Sci Pollut Res., 2017, Vo. 24: 372-380) (also note that the instant application is only granted the priority date of Non-provisional application 16/153,374 filed on 10/05/2018 as support for the claimed loading a solid object with urease-producing organisms and urea-producing organisms; …” is only found in said Non-provisional application 16/153,374 filed on 10/05/2018).
Claims 1-21 of the instant application as interpreted are directed to a method comprising: loading a solid object with urease-producing organisms and urea-producing organisms … object entirely within a marine environment (as in claim 9); … urea-producing organisms comprise Pseudomonas … Escherichia coli … (as in claim 11); … urease-producing organisms comprise Sporosarcina spp., … H. pylori … (as in claim 12; also see claims objections and claims rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) for claims interpretation).
Dosier et al., (US 10,450,695, in IDS) discloses and teaches the methods for producing under-water/marine structures comprising spores or vegetative cells of urease-producing organisms including providing carbon, nitrogen and calcium source for growth and maintenance of urease-producing organisms (see Abstract; and entire document): Examiner below is reproducing relevant sections form Dosier et al., (US 10,450,695, in IDS):
Col. 2; urease-producing organisms

    PNG
    media_image1.png
    308
    334
    media_image1.png
    Greyscale

Col. 3

    PNG
    media_image2.png
    449
    326
    media_image2.png
    Greyscale

Col. 4; solid object comprising Natural or Non-natural material

    PNG
    media_image3.png
    338
    329
    media_image3.png
    Greyscale

Col. 5; Marine Environment

    PNG
    media_image4.png
    253
    328
    media_image4.png
    Greyscale


Col. 6-7; method comprising nutrients, carbon, nitrogen, calcium

    PNG
    media_image4.png
    253
    328
    media_image4.png
    Greyscale

Col. 7

    PNG
    media_image5.png
    155
    328
    media_image5.png
    Greyscale

	However, Dosier et al., (US 10,450,695, in IDS) do not explicitly teach said method comprising urea-producing organisms …Pseudomonas … Escherichia coli … (as in claim 11). 
The use of urea-producing organisms in bacterial-induced calcium carbonate precipitation and application of urea-producing organisms in concrete i.e., self-healing concrete/bio-mineralization/bio-remediation are well known in the art. The following references provide teaching, suggestion and motivation for the use of urea-producing organisms …Pseudomonas … Escherichia coli …: 
Analogous art, (i) Wang et al., (Appl. Microbiol Biotechnol., 2016, Vol. 100: 2993-3007) teach bacterial-induced calcium carbonate precipitation and application of urea-producing organisms in concrete i.e., self-healing concrete/bio-mineralization/bio-urea-producing organisms …Pseudomonas … Escherichia coli. Applicants’ are directed to the following sections in Wang et al., (Appl. Microbiol Biotechnol., 2016, Vol. 100: 2993-3007): Abstract; Col. 1-2, page 2994; Pseudomonas sp.,Table 1 & col. 1, page 2995; Escherichia coli, col. 1, last para, page 2997; Bacillus megaterium, col. 2, page 2997; and the use of spores, Table 2, page 3001;  Fig. 1-2, page 3002; Conclusions, col. 2, page 3004; and entire document; and 
(ii) similarly, analogous art, Zhao et al., (Environ. Sci Pollut Res., 2017, Vo. 24: 372-380), also provide teaching, suggestion and motivation for the use of urea-producing organisms in microbially induced carbonate precipitation. Applicants’ are directed to the following sections in Zhao et al., (Environ. Sci Pollut Res., 2017, Vo. 24: 372-380): Abstract; disclose five urea-producing strains of Bacillus sp., see col. 2 and Fig. 1, page 375: and entire document.
Therefore, examiner takes the position that a skilled artisan depending on the experimental need, based on the teachings of Wang et al., and Zhao et al., will be able to modify Dosier et al., teachings and combine said teachings to develop a method comprising: loading a solid object with urease-producing organisms and urea-producing organisms … object entirely within a marine environment (as in claim 9); … urea-producing organisms comprise Pseudomonas … Escherichia coli … (as in claim 11).
Regarding specific time period i.e., formed with, around, and/or external to the solid object for a period of six months or more … (as in claims 18-21) are also provided/suggested in the combination of references, and examiner also takes the position the following position; optimization of known variables, and the examiner finds support in: MPEP 2144.05 [R-5]: A. Optimization Within Prior Art Conditions or Through differences in time period of observation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such observation is critical as a skilled artisan based on the experimental need can easily adopt such methods. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation". As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
Given this extensive teaching in prior art, Dosier et al., Wang et al., and Zhao et al., a method comprising: loading a solid object with urease-producing organisms and urea-producing organisms … object entirely within a marine environment; … urea-producing organisms comprise Pseudomonas … Escherichia coli …; … urease-producing organisms comprise Sporosarcina spp., … H. pylori … (as in claim 12; also see claims objections and claims rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) for claims interpretation), as taught by the instant invention and as claimed in claims 1-21 herein, is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. Hence, the above references render claims 1-21 prima facie obvious to one of ordinary skill in the art.  
Therefore, clams 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over (i) Dosier et al., (US 10,450,695, in IDS) and further in view of Wang et al., (Appl. Microbiol Biotechnol., 2016, Vol. 100: 2993-3007) and Zhao et al., (Environ. Sci Pollut Res., 2017, Vo. 24: 372-380) (also note that the instant application is only granted the priority date of Non-provisional application 16/153,374 filed on 10/05/2018 as support for the claimed invention and as written in claims “A method comprising: loading a solid object with urease-producing organisms and urea-producing organisms; …” is only found in said Non-provisional application 16/153,374 filed on 10/05/2018).

II. Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over (i) Dosier et al., (US 9,199,980, in IDS) and further in view of Cuzman et al., (Int. J. Environ. Sci. Develop., 2015, Vol. 6(10): 767-774), Ivanov et al., (Construction Biotechnol., Green Energy and Technol., Chapter 7, 2017, pages109-138), Wang et al., (Appl. Microbiol Biotechnol., 2016, Vol. 100: 2993-3007) and Zhao et al., (Environ. Sci Pollut Res., 2017, Vo. 24: 372-380) (also note that the instant application is only granted the priority date of Non-provisional application 16/153,374 filed on 10/05/2018 as support for the claimed invention and as written in claims “A method comprising: loading a solid object with urease-producing organisms and urea-producing organisms; …” is only found in said Non-provisional application 16/153,374 filed on 10/05/2018).
1-21 of the instant application as interpreted are directed to a method comprising: loading a solid object with urease-producing organisms and urea-producing organisms … object entirely within a marine environment (as in claim 9); … urea-producing organisms comprise Pseudomonas … Escherichia coli … (as in claim 11); … urease-producing organisms comprise Sporosarcina spp., … H. pylori … (as in claim 12; also see claims objections and claims rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) for claims interpretation).
Dosier et al., (US 9,199,980, in IDS) discloses and teaches the methods for producing structures comprising spores or vegetative cells of urease-producing organisms including providing carbon, nitrogen and calcium source for growth and maintenance of urease-producing organisms (see Abstract; and entire document): Examiner below is reproducing relevant sections form Dosier et al., (US 9,199,980, in IDS):
Col. 2; urease-producing organisms

    PNG
    media_image6.png
    386
    304
    media_image6.png
    Greyscale

Col. 3; nutrients, carbon, nitrogen, calcium


    PNG
    media_image7.png
    716
    320
    media_image7.png
    Greyscale

Col. 10;

    PNG
    media_image8.png
    279
    329
    media_image8.png
    Greyscale

	However, Dosier et al., (US 9,199,980, in IDS) do not explicitly teach said method comprising urea-producing organisms … object entirely within a marine environment (as in claim 9); … urea-producing organisms comprise Pseudomonas … Escherichia coli … (as in claim 11). 
	Regarding claim 9, the following references provide teaching, suggestion and motivation for the use of ureolytic bacteria in concrete in marine environment and for the production of self-healing concrete/bio-mineralization/bio-remediation and said self-healing concrete further comprising natural and non-natural materials. Analogous art, (i) Cuzman et al., (Int. J. Environ. Sci. Develop., 2015, Vol. 6(10): 767-774) teach carbonate mineralization by the use of ureolytic bacteria in concrete (S. pasteurii) and their use in marine environment; applicants’ are directed to the following sections in Cuzman et al., (Int. J. Environ. Sci. Develop., 2015, Vol. 6(10): 767-774): Abstract; pages 3-7; Application in marine environments, col. 2, para 2-3, page 767; urease and urea producing organisms Pseudomonas, Bacillus … Sporosarcina … Helicobacter, col. 1, para 2, page  768; said bio-cement additionally comprising natural and industrial waste 
	Similarly, regarding claim 9, Ivanov et al., (Construction Biotechnol., Green Energy and Technol., Chapter 7, 2017, pages109-138), also provide teaching, motivation and suggestion for the use of bio-cementation and bio-cements in marine environment. Applicants’ are directed to the following sections in Ivanov et al., (Construction Biotechnol., Green Energy and Technol., Chapter 7, 2017, pages109-138): see pages 109-115; marine environment, pages 133-135; and entire document.   
Regarding claim 11, the use of urea-producing organisms in bacterial-induced calcium carbonate precipitation and application of urea-producing organisms in concrete i.e., self-healing concrete/bio-mineralization/bio-remediation are well known in the art, the following references provide teaching, suggestion and motivation for the use of urea-producing organisms …Pseudomonas … Escherichia coli …: 
Analogous art, (i) Wang et al., (Appl. Microbiol Biotechnol., 2016, Vol. 100: 2993-3007) teach bacterial-induced calcium carbonate precipitation and application of urea-producing organisms in concrete i.e., self-healing concrete/bio-mineralization/bio-remediation including the use urea-producing organisms …Pseudomonas … Escherichia coli. Applicants’ are directed to the following sections in Wang et al., (Appl. Microbiol Biotechnol., 2016, Vol. 100: 2993-3007): Abstract; Col. 1-2, page 2994; Pseudomonas sp.,Table 1 & col. 1, page 2995; Escherichia coli, col. 1, last para, page 2997; Bacillus megaterium, col. 2, page 2997;  and the use of spores, Table 2, page 3001;  Fig. 1-2, page 3002; Conclusions, col. 2, page 3004; and entire document; and 
urea-producing organisms in microbially induced carbonate precipitation. Applicants’ are directed to the following sections in Zhao et al., (Environ. Sci Pollut Res., 2017, Vo. 24: 372-380): Abstract; disclose five urea-producing strains of Bacillus sp., see col. 2 and Fig. 1, page 375: and entire document.
Therefore, examiner takes the position that a skilled artisan depending on the experimental need, based on the teachings of Cuzman et al., Ivanov et al., Wang et al., and Zhao et al., will be able to modify Dosier et al., teachings and combine said teachings to develop a method comprising: loading a solid object with urease-producing organisms and urea-producing organisms … object entirely within a marine environment (as in claim 9); … urea-producing organisms comprise Pseudomonas … Escherichia coli … (as in claim 11).
Regarding specific time period i.e., formed with, around, and/or external to the solid object for a period of six months or more … (as in claims 18-21) are also provided/suggested in the combination of references, and examiner also takes the position the following position; optimization of known variables, and the examiner finds support in: MPEP 2144.05 [R-5]: A. Optimization Within Prior Art Conditions or Through Routine Experimentation Generally, differences in time period of observation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such observation is critical as a skilled artisan based on the experimental need can easily adopt such methods. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
Given this extensive teaching in prior art, Dosier et al., Cuzman et al., Ivanov et al., Wang et al., and Zhao et al., a method comprising: loading a solid object with urease-producing organisms and urea-producing organisms … object entirely within a marine environment; … urea-producing organisms comprise Pseudomonas … Escherichia coli …; … urease-producing organisms comprise Sporosarcina spp., … H. pylori … (as in claim 12; also see claims objections and claims rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) for claims interpretation), as taught by the instant invention and as claimed in claims 1-21 herein, is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. Hence, the above references render claims 1-21 prima facie obvious to one of ordinary skill in the art.  
Therefore, clams 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dosier et al., (US 9,199,980, in IDS) and further in view of Cuzman et al., (Int. J. 10/05/2018 as support for the claimed invention and as written in claims “A method comprising: loading a solid object with urease-producing organisms and urea-producing organisms; …” is found only in said Non-provisional application 16/153,374 filed on 10/05/2018).

Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652